Order entered March 25, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00362-CV

                  IN RE INTEGRAS CAPITAL RECOVERY LLC, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-07958

                                             ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses, if any, on or before April 8, 2015.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE